DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (2009/0266042) in view of Stalpes (6,082,083).

Regarding claim 1, Mooney teaches a mower (10) comprising: a handle assembly (189); a sensor (198A-D) operable to generate an output signal based on a position of the tubular handle bar portion (191B); a drive assembly (18); and a controller (24) coupled to the sensor and the drive assembly; wherein the controller receives the output signal and controls the drive assembly according to the output signal (paragraphs [0067, 0085, 0087]).  Mooney fails to teach a grip movable relative the handle assembly.   Stalpes teaches a handle bar portion and a grip (32) movable relative the handle (22) that generates an output signal based on the position of the grip to control the drive assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable grip portion on the handle of Mooney as taught by Stalpes as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 2, Mooney as modified by Stalpes teaches a housing (Stalpes-44) coupled to the handle assembly, wherein the grip is at least partially received within the housing.  

Regarding claim 3, Mooney as modified by Stalpes teaches the sensor is positioned within the housing  

Regarding claim 4, Mooney as modified by Stalpes teaches the output signal from the sensor is based on the displacement of the grip relative to the handle assembly.  

Regarding claim 5, Mooney as modified by Stalpes teaches the housing is coupled to a corner of the handle assembly.  

Regarding claim 6, Mooney as modified by Stalpes teaches the invention as described above but fails to explicitly teach the sensor is a transducer.  The examiner takes official notice that it is old and well known for sensors to be transducers and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor of Mooney a transducer as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 7, Mooney as modified by Stalpes teaches a wheel (30) coupled to the drive assembly, and wherein the controller controls a speed of the wheel according to the output signal.  

Regarding claim 8, Mooney as modified by Stalpes teaches the drive assembly includes an electric motor (210).  

Regarding claim 9, Mooney as modified by Stalpes a first portion of the sensor is coupled to the grip (198A-D) and moves with the grip as the grip moves relative to the handle assembly; and wherein a second portion of the sensor (199A-D) is fixed with respect to the handle assembly.  

Regarding claim 10, Mooney as modified by Stalpes teaches the grip translates along a longitudinal axis of the handle assembly (Stalpes, Figure 2).  

Regarding claim 11, Mooney as modified by Stalpes teaches a biasing member (Stalpes, 62) positioned between the grip and the handle assembly.  
Regarding claim 12, Mooney as modified by Stalpes teaches a cutting element (612) rotationally supported on a mower deck.  

Regarding claim 13, Mooney teaches a mower comprising: a grip; a sensor (198A-D) positioned within the housing, wherein the sensor generates a control signal based on the position of the grip(191B) with respect to the housing; and a controller that receives the control signal and operates the mower based on the control signal.  Mooney fails to teach a housing.  Stalpes teaches a mower having an upper arm (28), a handle grip (32) a transverse cross bar (34) that connects the he upper end of two downwardly extending loos (36, 38) to provide a generally U-shaped handle arm, wherein the handle grip (32) of handle (20) is arranged to move substantially parallel to the lower, relatively fixed portion (22) of handle (20) and further teaches a grip partially received in a housing wherein the grip is movable relative to the housing; a biasing member (62) biasing the grip, the biasing member at least partially positioned within the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable grip portion on the handle of Mooney with a housing and biasing member as taught by Stalpes as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 14, Mooney as modified by Stalpes teaches the invention as described above but fails to teach the sensor is an optical-encoder array.  The examiner takes official notice that optical encoder array sensors are old and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor of Mooney an optical encoder array as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 15, Mooney as modified by Stalpes teaches the sensor (198A-D) is a force sensor operable to measure the amount of force applied to the grip by a user.  

Regarding claim 16, Mooney as modified by Stalpes teaches a lower arm pivotally coupled to a bracket attached to a deck of the mower and wherein a lower end of the upper arm is telescopically received by an upper end of the lower arm.  

Regarding claim 17, Mooney as modified by Stalpes teaches the grip translates along a longitudinal axis defined by the upper arm.  

Regarding claim 19, Mooney teaches a mower comprising: a deck (70) defining a handle pivot axis; a drive system (18); a handle member (189) coupled to the deck and; and a speed control assembly including: a housing coupled to the upper arm; a grip at least partially received within the housing and movable relative to the upper arm; a sensor (199A-D) positioned within the housing, the sensor detecting displacement of the grip relative to the upper arm and generating a control signal, and a controller (24) that receives the control signal and operates the drive system based on the control signal.  Stalpes teaches a mower with handle tube (28) can comprising a lower handle tube (22) and an upper handle tube (28); and a handle grip (32) of handle (20) is arranged to move substantially parallel to the lower, relatively fixed portion (22) of handle (20) (see column 4, line 65 ~— column 5, line 31; and figure 1) wherein the handle is rotatable with respect to the deck about the handle pivot axis; a lower arm coupled to the handle member; a upper arm telescopically coupled to the lower arm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable grip portion on the handle of Mooney as taught by Stalpes as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 20, Mooney as modified by Stalpes teaches the upper arm defines a longitudinal axis and the grip translates along the longitudinal axis.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (2009/0266042) in view of Stalpes (6,082,083) and in further view of Fan et al. (2013/0046448)

Regarding claim 18, Mooney as modified by Stalpes teaches the invention as described above but fails to teach the grip is pivotally coupled to the upper arm.  Fan teaches a mower with an upper arm (8) and a grip (9) pivotally (15) coupled to the upper arm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pivotally couple the grip of Mooney to the upper arm as taught by Fan to make the height of the grip adjustable for the height of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 15, 2022